DETAILED ACTION

This office action replaces the final office action mailed on 8/20/2021 to correct a typo in the heading. The time for reply has not been reset since the grounds of rejection has not changed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertilsson US 20130206359 A1 in view of Cederberg US 20130233508 A1 and evidentiary reference US 5178207 A.
Re claim 1, Bertilsson teach a brazed plate heat exchanger comprising a number of heat exchanger plates provided with a pressed pattern comprising ridges (R) and grooves (G), said ridges and grooves of neighboring plates contacting one another in order to keep the plates on a distance from one another under formation of interplate flow channels for media to exchange heat when the heat exchanger plates are placed in a stack to form the heat exchanger (noting this type of heat exchanger is well known in the art, and further described by evidentiary reference US 5178207 A as disclosed in Bertilsson para 3) and further comprising
an outer heat exchanger plate formed with a portion (annotated fig) being in contact with a portion of a neighboring heat exchanger plate, and wherein a temperature sensor is fastened on said portion of said outer heat exchanger plate to measure (fig 4, paras 9, 32,  50, 61, claim 5), a temperature of a fluid present in a second flow channel counted from the outer end of the stack of heat exchanger plates (noting that a temperature can be measured since the entire stack is coupled and therefore a temperature change in any of the flow channels can be detected since the temperature will propagate, therefore, it is noted that the italicized limitation is a functional limitation which the reference is capable of performing ).
Bertilsson fail to explicitly teach details of the location of the sensor.
Cederberg teach and wherein a temperature sensor is fastened on said portion of said outer heat exchanger plate to measure from an outer end of the stack of heat exchanger plates, a temperature of a fluid present in a second flow channel counted from the outer end of the stack of heat exchanger plates, a temperature of a fluid present in a second flow channel counted from 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the location of the sensor as taught by Cederberg in the Bertilsson invention in order to advantageously allow for an electronic circuit connected to the device, wherein the communication module also comprises communication means permitting communication of said signal with a master unit via at least a communication module of another heat exchanger plate in the plate package which allows for applications in very large plate stacks (paras 4, 7).
 
 
    PNG
    media_image1.png
    409
    679
    media_image1.png
    Greyscale


Re claim 2, Bertilsson , as modified, teach the portion of said outer heat exchanger plate and the portion of said neighboring heat exchanger plate being in contact therewith are plane portions arranged to abut one another and hence allow for heat transfer from the second flow channel to a the temperature sensor (noting that portion is a broad term, and the portion as shown in the rejection of claim one has plane portions on the ends of each plate abutment, and therefore the portion is considered a plane portion, and since the parts are connected and integrally assembled, heat will naturally transfer throughout the connected parts and be sensed by the sensor in the instant combination).

Response to Arguments
Applicant’s arguments, see reply, filed 8/02/2021, with respect to claim interpretation/112(f) have been fully considered and are persuasive.  The claim interpretation/112(f) has been withdrawn. 
Applicant's arguments filed 8/02/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Cederberg fails to teach details of the temperature sensor and measurement (which are not reproduced since the scope of claims has changed and therefore applicants arguments are referring to scope of claims which have changed in the latest reply).  However, the scope of the claims has been changed in the latest reply and therefore the examiner .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/            Examiner, Art Unit 3763